Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgement is here made of the applicant’s amendment of September 23, 2021 including amendments to the specification and replacement sheets for figures 1-10. The merits of the application have been carefully reconsidered in view of Applicant’s amendments and remarks. The remarks presented by the applicant has been carefully considered and are found persuasive. The rejection of the claim under Nonstatutory Double Patenting has been withdrawn.

Information Disclosure Statement
The references on the August 9, 2021 information disclosure statement which have been lined through are not considered in order to avoid redundancy with the examiner’s previously cited references.  All other references have been considered. 

Appendix to the Specification
The appendix to the specification has been cancelled and will not be included in the printed patent. It has been reviewed by the examiner and will remain part of the application file.

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN T GINGRICH whose telephone number is (571)270-0218.  The examiner can normally be reached on Monday - Friday; 8:30 am - 4:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lilyana Bekic, can be reached on 571-272-26327425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://www.uspto.gov/patents/process/status/private_pair/index.jsp. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If 

/SHAWN T GINGRICH/Primary Examiner, Art Unit 2921